Citation Nr: 1422175	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  12-00 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability, claimed as secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1980 to January 1984, with additional service in the National Guard.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Nashville, Tennessee Department of Veteran's Affairs (VA) Regional Office (RO).  The Board sought an advisory medical opinion (received in February 2014) from the Veterans Health Administration (VHA).  The Veteran received a copy and was afforded opportunity to respond.  


FINDINGS OF FACT

1.  A chronic left knee disability was not manifested in service, and the preponderance of the evidence is against a finding that any current left knee disability is related to the Veteran's service, including as due to injury therein, or was caused or aggravated by a service-connected disability.

2.  A chronic right knee disability was not manifested in service, and the preponderance of the evidence is against a finding that any current right knee disability is related to the Veteran's service, including as due to injury therein, or was caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for a left knee disability is not warranted.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

2.  Service connection for a right knee disability, including as secondary to service-connected disabilities is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi 18 Vet. App. 112, 120-21 (2004).  VCAA notice requirements apply to all five elements of a service connection claim:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A March 2010 (prior to the initial adjudication of the claims) letter, notified the Veteran of the evidence needed to substantiate his claims; informed him that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was responsible for providing private records or any necessary releases [for private records] and enough information to enable VA to request them; and informed him of how ratings and effective dates are assigned.

The Veteran's available service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Veterans reserve treatment records are associated with the record, and copies of further STRs have been provided by the Veteran.  A November 2011 RO letter to the Veteran requested copies of all original STRs in his possession.  He did not respond, and it is assumed that there are no further STRs (copies of which he has not submitted) in his possession.  

The Veteran was afforded a VA examination in October 2011, and the Board further sought a VHA advisory medical opinion (which was received in February 2014).  These will be discussed in greater detail below.  The opinions offered (cumulatively) are adequate for rating purposes, as they reflect familiarity with the Veteran's medical history and include adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). 

Certain chronic diseases (including arthritis), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from service (one year for arthritis).  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.

To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Secondary service connection may be established for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. §  3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Briefly, the legal requirements for a successful secondary service connection claim are: (1) evidence of a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) competent evidence of a nexus between the two.

The Veteran contends that during active duty, in approximately 1983, he sustained an injury to his left knee resulting in his current left knee disability.  He also states that because of his left knee disability, his right knee disability has been aggravated.

A July 1981 Service Treatment Record notes that the Veteran complained of pain in his left leg and reported that when he woke up that morning, he felt a tightness in his calf.  A muscle strain was diagnosed.  A subsequent July 1981 entry notes the Veteran again sought treatment for leg pain which was assessed as a medial collateral ligament strain; Motrin and hot soaks were prescribed. 

A March 1982 STR notes the Veteran complained of left leg pain and reported experiencing leg pain for two and a half years due to a previous bicycle accident in which he struck his left knee on a tree truck.  The knee was normal on examination; the assessment was a strain.

A June 1983 STR notes the Veteran sought treatment for left knee pain after running and feeling his knee cap shift.  He reported no history of trauma and the knee was not swollen or red with normal range of motion.  The assessment was chondromalacia of the left knee and Tylenol and hot compresses were prescribed.

On February 1985 examination for enlistment in the Army National Guard, no knee problems were noted (and the Veteran did not report a history of knee problems).

September 1991, March 1997, and April 2004 periodic examinations during the Veteran's National Guard service do not show any complaints of knee problems.  While the Veteran did note he had a bone, joint, or other deformity on September 1991 examination, he explained that this was in reference to an amputated finger on his left hand. 

An April 2009 VA treatment record notes that the Veteran sought treatment for nocturnal knee pain.  Knee examination revealed full flexion and extension with pain on right knee extension.  X-rays showed small spurs of posterior and anterior-superior patella of the left knee, otherwise normal, and minimal medial joint space narrowing of the right knee.
A July 2009 private treatment record from Blount Orthopedics notes the Veteran was referred by the VA hospital for evaluation of bilateral knee pain.  The Veteran denied history of trauma, but reported having to run a lot in the army and National Guard.  There was bilateral patellofermoral crepitus and some mild retropatellar ostephytes, which were worse in the left knee than in the right.  Bilateral knee pain secondary to chondromalacia was diagnosed and treatment included steroid injections and physical therapy. 

A July 2009 initial evaluation at BenchMark physical therapy notes that the Veteran reported suffering bilateral knee pain since 1997 with extreme exacerbation in 2006.  It was noted that running in the military seemed to have exacerbated his symptoms and he retired from the military in 2003.

An August 2009 private treatment record from BenchMark Physical Therapy shows the Veteran had improved strength in both knees, but continued to have bilateral knee pain.  The therapist noted that the pain in the Veteran's knee had decreased due to arch taping and that his foot faults were contributing to his knee pain. 

An August 2009 VA treatment record notes the Veteran started physical therapy the week prior for quadriceps strengthening and to improve maltracking of the patella.  

A September 2009 private treatment record from Blount Orthopedics shows that the Veteran continued to experience left knee pain, although he reported that his right knee pain had been resolved with therapy.  He also stated that he may have aggravated his left knee as he had recently twisted it.  Complaints over the medial aspect lead to an arthroscopic evaluation to rule out a possible medial meniscus tear. 

A September 2009 private treatment record from Fort Sanders Regional Medical center shows the Veteran underwent an arthroscopic partial medial meniscectomy, arthroscopic abrasion chondroplasty, and examination of his left knee.  He reported he injured his left knee approximately five years prior.  He tolerated the surgery well and follow-up visits revealed no complications.

A November 2009 private BenchMark physical therapy record shows the Veteran complained of left knee pain due to climbing stairs at work. 

On November 2011 VA examination, the diagnosis was degenerative joint disease of both knees and degenerative medial meniscus.  The Veteran reported he had worked in a number of general labor positions following service including driving trucks, moving furniture, cleaning trailers, etc.  

On November 2011 VA examination, the examiner opined that it was less likely than not that the Veteran's left knee was due to active duty service.  The examiner noted that while the Veteran had an episode which had been noted as "chondromalacia" in his STRs, this was frequently used as a diagnosis for knee pain during the period as opposed to the current terminology (actual diagnosis of chondromalacia require visualization of cartilage defect).  The episode of knee pain noted in the STRs as chondromalacia may have been an episode of irritation of the articular surface of the left patella, but this would not be expected to be the proximate cause of the Veteran's current left knee disability.  The examination and the treatment at the time were not indicative of a major joint injury. 

The examiner noted the absence of additional knee complaints during active service as well as on periodic examinations for the National Guard.  Additionally, if there had been a significant injury to the knee in 1983 as suggested by the Veteran, his radiographs in April 2009 would have demonstrated much more advanced degenerative joint disease and would have resulted in a significant difference in the severity of visible disease between the left and right knee.  Finally, the record indicated that the Veteran sustained an additional injury to his left knee in 2009. 

The examiner also opined that the Veteran's right knee disability was less likely than not related to his left knee disability and more likely due to normal aging.  The April 2009 radiographic findings are essentially equivalent and typical for an individual of the Veteran's age and occupational history.  The examiner reiterated that a significant injury to the left knee in service would have produced more severe radiographic evidence and a contralateral knee condition could only be found if there was sufficient degenerative/traumatic disease to cause abnormal gait and weight bearing.  The examiner concluded that the state of the Veteran's knees, prior to September 2009 left knee surgery, was consistent with the effects of normal aging alone. 

In a December 2011 statement, the Veteran related that he reported to the Mountain View VAMC that he had "messed up" his knee in service in 1983 and was subsequently referred to Blount Orthopedics who found that he had degenerative joint disease in both knees.  He stated that his knee was not injured in 2009.

In February 2014, the Board received a VHA expert's opinion regarding whether the Veteran's knee disabilities are related to service and/or are secondary to his service-connected pes planus.   The expert found the Veteran has age consistent degenerative joint disease and degenerative tear of the medial meniscus with acute exacerbation in the left knee around 2005 and age consistent degenerative joint disease in the right knee.  

The VHA expert noted there are two general causes of degenerative joint disease: 1) general wear and tear which is influenced by genetics and long term atraumatic stress to the joint and 2) significant trauma to an articular cartilage surface which can accelerate the general wear and tear process.  Most trauma causes short term incapacity that resolves with healing of the injured tissue.  Trauma that does result in acceleration of normal wear and tear is of a severe nature and produces progressive symptoms over a considerable duration.  Objective findings can suggest a relationship between trauma and wear. 

Based on the record, the VHA expert found that it was less likely than not (far less than 50 percent probability) that the Veteran's left knee disability is related to events in service.  Records establish the Veteran suffered a non-service related injury 5 years prior to his November 2009 surgery and thereafter exhibited progressive symptoms, and that his left knee did not require intervention until after the non-service related injury.

Regarding the right knee, the VHA expert opined that the disability was predominantly age-related, as there is no recorded or reported specific injury to the right knee and right knee symptoms arose long after service.  There was no continuity of symptoms and an absence of complaints in the years following service.  The contention that the Veteran's right knee disability was caused or worsened by his left knee is not supported by the record or by accepted musculo-skeletal principles.  The occurrence of bilateral similarly progressive age related DJD is frequent and there is no direct causative or aggravating link between the left knee and the right knee. 

Finally, the VHA expert noted that there have been studies examining the correlation between pes planus and physical injury in soldiers, with no association between flat feet and knee problems found.  The VHA expert opined that it was extremely unlikely that the Veteran's service-connected pes planus either caused or aggravated his left and right knee disabilities. 

The Veteran had left knee symptoms of pain during service, and has a diagnosis of current left knee disability.  What he must still show to establish service connection for the left knee disability is that it is related to the complaint in service (or is otherwise related to his service).  Regarding the left knee pain noted (and chondromalacia diagnosed) in service in 1983, subsequent service medical reports, and Army National Guard entrance and periodic examinations are silent for any complaints, findings, treatment or diagnosis relating to the left knee.  This reflects that left knee complaints in service were acute and resolved with no residual pathology.  

Postservice treatment records provide no indication that a left knee disability may somehow be directly related to the Veteran's service.  The competent (medical) evidence that addresses the matter of a nexus between the Veteran's current left knee disability and his service consists of the opinions of the November 2011 examiner and the February 2014 VHA expert, both against the claim.  Both the examiner and the VHA expert opined that it is less likely as not that the Veteran's present left knee disability was caused or incurred by military service and that significant trauma in service would have led to more severe radiographic findings and the Veteran's disability was consistent with normal age-related wear and tear.  Because these opinions are by medical professionals (who have medical expertise and is competent to offer it) and is accompanied by explanation of rationale (with citation to supporting factual data) it is probative evidence in this matter; and because there is no competent evidence to the contrary, it is persuasive. 

The preponderance of the evidence is also against the Veteran's claim of service connection for a right knee disability.  On November 2011 VA examination (the report of which the Board finds adequate and probative), and in the February 2014 VHA opinion, the VA examiner and the consulting expert opined that the Veteran's right knee complaints are unrelated to his left knee disability as there was no evidence of a causative or aggravating link between his left knee disability and his right knee.  The opinions also note the length of time between service and reported symptoms of a right knee disability and that radiographic findings of the right knee are consistent with the effect of normal aging alone and typical for an individual of the Veteran's age and occupation.  The examiner and the VHA expert noted the history of the disability, and thoroughly explained the rationale for the opinion.  The Board finds this evidence highly probative in the matter at hand.  Because there is no competent (medical opinion/treatise) evidence (with opinion supported by an explanation) to the contrary the Board finds the November 2011 VA examination and February 2014 VHA opinions to be persuasive.  

As for the Veteran's own opinion that his left knee disability is due to his service and his right knee has been aggravated by his left knee disability, he is a layperson, lacks medical expertise, and does not cite to supporting medical opinion or medical literature evidence.  Therefore, his opinion on this question of causality (which is medical in nature and beyond the scope of lay observation) is without probative value. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Any current knee disability is not shown to be related to the Veteran's service.  As the left knee disability is not service-connected, the claim of service connection for a right knee disability as secondary to a left knee disability lacks legal merit.  

Finally, with respect to the August 2009 private physical therapy record suggesting that the Veteran's knee disabilities are related to his service-connected pes planus, the preponderance of the evidence is against this claim.  The VHA expert opined that it was extremely unlikely that the Veteran's pes planus contributed to his knee disability and cited to medical studies finding no correlation between pes planus and knee problems.  As the opinion is by a medical professional with a demonstrably greater degree of expertise and cites to supporting medical studies, the Board finds the February 2014 VHA expert's opinion more probative and persuasive. 

The preponderance of the evidence is against the Veteran's claims of service connection for left and right knee disabilities.  Accordingly, the appeal in these matters must be denied.


ORDER

The appeal seeking service connection for a left knee disability is denied. 

The appeal seeking service connection for a right knee disability, claimed as secondary to a left knee disability, is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


